Order entered June 5, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01735-CV

                             JUANITA J. GAROFALO, Appellant

                                                V.

   CHANDLER MANAGEMENT D/B/A MCCALLUM CROSSING APARTMENTS,
                            Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 05-01979-2012

                                            ORDER
       The Court has before it appellant’s June 3, 2013 motion to file late amended appellant’s

brief and perfect appeal. The Court GRANTS the motion and ORDERS that the brief tendered

by appellant on June 3, 2013 be timely filed as of today’s date.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE